Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chuong Vu on April 1, 2021.

The application has been amended as follows: 

In the claim set of July 8, 2020, please amend claims 1, 4, 5, 10, 11, and 16 as follows:

Claim 1, Line 22:

 reduced-moisture gas to the dryer to reduce the moisture content of the sludge;…


Claim 4, Lines 2 – 3:

…dual fuel burner is further operable to [[bum]] burn a mixture of at least one of ambient and pre-heated air and at least a portion of the [[dried]] reduced moisture powder.


Claim 5, Lines 1 – 2:

… wherein the burner is further operable to [[bum]] burn a gas or oil.


Claim 10, Lines 1 – 2:

…wherein [[a]] the dual fuel burner of the boiler system is used to combust the biofuel and the boiler system heats the drying gas. 


Claim 11, Lines 1 – 2:

…wherein the drying gas is heated by  a heater burning gas and the boiler system. 


Claim 16, Lines 3 – 4:

…reducing the moisture content of the combusted gas using [[the]] a second condenser, the second condenser operable to receive water at a first temperature and output the water at a second temperature higher…


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

With regards to Claim 1, the prior art does not teach or suggest the system recited. Specifically, the prior art does no teach or suggest a gas-water heat exchanger located downstream of the diverter valve for cooling the reduced-moisture gas diverted out by the diverter valve by using process water from an ambient-temperature water source and a condenser located downstream of the gas-water heat exchanger for condensing out a volume of moisture equal to the moisture contained in the sludge less the amount removed by the first condenser 

With regards to Claim 8, the prior art does not teach or suggest the method recited. Specifically, the prior art does not teach or suggest a gas-water heat exchanger located downstream of the diverter valve, a make-up air supply located downstream of the fan, and a series of heat exchangers incorporated into the boiler system, and the steps of reducing, in the first condenser, a moisture content of the at least partially saturated gas by reducing a temperature of the at least partially saturated gas to below its dew point in order to form a reduced-moisture gas; and heating a portion of the reduced-moisture gas in the boiler system to generate the drying gas, in conjunction with the rest of the recited structure/method steps. Abyhammar teaches a dryer 5, condenser 83, and boiler 1, but does not teach that the reduced-moisture gas formed in the condenser is heated in the boiler system. Additionally, Abyhammar does not teach a diverter valve and the gas-water heat exchanger located downstream of the diverter valve. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Thursday, April 1, 2021